DETAILED ACTION
This Office Action is response to the application (16696150) filed on 11/26/19.

Election/Restrictions
This application contains claims directed to the following patentably distinct species: 

I.	Claims 1-7, 12-15 are drawn A node comprising:
a transceiver to communicate with one or more other nodes in a network;
a node controller coupled to the transceiver; and a memory coupled to the node controller to store a network address and instructions for a control program, wherein the control program, when executed by the node controller, is configured to cause the node controller to:
in response to receiving from another node in the network a temporary address and a first signal indicating that the other node desires to be a child node of the node:
select a hierarchical address for the other node, the hierarchical address including a first level address subset, a second level address subset selected to be unique to the other node, and at least one additional level address subset that includes predetermined null bits; and
cause the transceiver to transmit to the temporary address a second signal that includes an indication of the selected hierarchical address.

II.	Claims 8-11 are drawn to A node comprising:
a transceiver to communicate with one or more other nodes in a network;
a node controller coupled to the transceiver; and a memory coupled to the node controller to store a network address and instructions for a control program, wherein the control program, when executed by the node controller, is configured to cause the node controller to:
responsive to receiving a communication by the transceiver, compare a destination address of the communication to the network address;
when a subset of the destination address corresponding to a hierarchical level of the node does not match a subset of the network address corresponding to the hierarchical level of the node, cause the communication to be routed to a second node at a higher hierarchical level than the hierarchical level of the node ;
when the subset of the destination address corresponding to the hierarchical level of the node matches a subset of the network address corresponding to the hierarchical level of the node and all subsets of the destination address that contain predetermined null bits and correspond to hierarchical levels lower than the hierarchical level of the node match all subsets of the network address that contain predetermined null bits and correspond to hierarchical levels lower than the hierarchical level of the node, cause the communication to be serviced by the node; and
when the subset of the destination address corresponding to the hierarchical level of the node matches a subset of the network address corresponding to the hierarchical level of the node and all subsets of the destination address that contain predetermined null bits and correspond to hierarchical levels lower than the hierarchical level of the node do not match all subsets of the network address that contain predetermined null bits and correspond to hierarchical levels lower than the hierarchical level of the node, cause the communication to be routed to third node at a lower hierarchical level than the hierarchical level of node.


Inventions I & II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility than subcombination II... See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-

/SULAIMAN NOORISTANY/Primary Examiner, Art Unit 2415